Case 9:20-bk-10554-DS   Doc 343-4 Filed 09/18/20 Entered 09/18/20 20:43:59   Desc
                           Exhibit Exhibit 4 Page 1 of 9




                   EXHIBIT 4
Case 9:20-bk-10554-DS         Doc 343-4 Filed 09/18/20 Entered 09/18/20 20:43:59                  Desc
                                 Exhibit Exhibit 4 Page 2 of 9



                                HABILITATION, GROUP HOME


 Service Description (All Group Homes)                                                    HP16-00

 Services provide a variety of interventions designed to maximize the functioning of persons with
 developmental disabilities. Services may include, but are not limited to: habilitative therapies,
 special developmental skills, behavior intervention and sensorimotor development.

 Additional Service Description for Community Protection and Treatment

 For Division members residing in a group home determined by the Division to need Community
 Protection and Treatment supports, the group home shall also ensure that the following are
 provided:

 1. A variety of supports designed to maximize the functioning of members with intensive
    behavioral support needs.

 2. Measures designed and implemented to protect Community Protection and Treatment
    members and others from possible harm.

 3. Treatments and related supports as determined by the planning are implemented and
    followed to ameliorate symptoms, disorders, or behaviors that have interfered with the
    member’s full inclusion in the community.

 4. Continuous supervision of Community Protection and Treatment members. Continuous
    supervision is defined as knowledge of and accountability for the actions and whereabouts of
    the member, including the ability to see or hear the member at all times, to interact with the
    member, and to provide guidance to the member.

 5. Service delivery captures community strengths and resources and be implemented with clear
    and therapeutic measurable outcomes.

 6. Time-limited supports based on the needs and progress of the member.

 7. Positive behavioral supports.

 8.   The member will voluntarily, or as directed by the court, participate and abide by agreed
      upon restrictions stated in the member’s planning document (e.g., ISP).

 Service Requirements and Limitations (All Group Homes)

 1. This service shall be provided to members in a residential setting who have a variety of
    needs, including behavioral, physical, and medical challenges. These settings typically serve
    two (2) to four (4) members; they may serve up to six (6) members.




 RFQVA # DDD 710000                  7 – Habilitation, Group Home 1              Effective 01-17-2020
Case 9:20-bk-10554-DS        Doc 343-4 Filed 09/18/20 Entered 09/18/20 20:43:59                Desc
                                Exhibit Exhibit 4 Page 3 of 9



 2. This service shall not be provided when the member is hospitalized.

 3. The Qualified Vendor providing this service shall have applied for and been awarded the
    service of Room and Board, All Group Homes, and shall at all relevant times be providing
    the service of Room and Board, All Group Homes.

 4. This service is authorized for the day.

 5. The Qualified Vendor shall not be relieved of its obligation to continue to serve a member
    when the needs of that member change.

    5.1   When the member’s needs change, the Qualified Vendor shall send written notice by
          email or facsimile to the member’s Support Coordinator promptly (within one business
          day) of the occurrence of the change. The Qualified Vendor shall initiate a cooperative
          planning process with the member’s planning team to update and revise the member’s
          planning document. The Division’s Health Care Services staff will be involved when
          the change needed is medical in nature.

 6. Transportation to school, day programs, and employment services shall be the responsibility
    of the residential habilitation provider. Other reasonable transportation within the
    community is also the responsibility of the residential habilitation provider, including fees
    associated with the transportation. If a member chooses not to use the group home provided
    transportation and the member’s choice to use public transportation is documented in the
    member’s planning document, fees associated with the public transportation are the
    responsibility of the member.

 7. The Qualified Vendor shall meet the requirements of Arizona Administrative Code
    (“A.A.C.”) Title 6, Chapter 6, Article 8.

 Service Goals and Objectives

 Service Goals (All Group Homes)

 1. To provide a broad array of support services to promote the physical, emotional, and mental
    well-being of the member.

 2. To enable the member to acquire knowledge and skills and participate in his/her community
    based on his/her choices.

 3. To provide training and supervision for the member to increase or maintain his/her self-help,
    socialization, and adaptive skills.

 4. To develop positive relationships with others.

 5. To provide opportunities to interact with others in the community.




 RFQVA # DDD 710000                 7 – Habilitation, Group Home 2              Effective 01-17-2020
Case 9:20-bk-10554-DS        Doc 343-4 Filed 09/18/20 Entered 09/18/20 20:43:59               Desc
                                Exhibit Exhibit 4 Page 4 of 9



 6. To assist the member in achieving and maintaining a quality of life that promotes the
    member’s vision for the future and priorities.

 7. To assure the health and safety of all residents.

 Additional Service Goals for Community Protection and Treatment Group Home
 Supports for members shall include:

 8. Implementing and monitoring the member’s plan.

 9. To provide group home service that incorporates treatment with interventions designed to:

    9.1 Provide integrated treatment goals, outcomes, and therapeutic interventions that assist
        the Community Protection and Treatment member to function safely in society and
        avoid offending or re-offending.

    9.2 Provide training, therapy, and supervision, whether voluntary or court-ordered, for the
        Community Protection and Treatment member to increase or maintain their self-help,
        socialization, and adaptive skills to better live successfully in the community and not
        require more restrictive settings (e.g., incarceration, psychiatric hospital).

    9.3 Assist the Community Protection and Treatment member in defining, achieving and
        maintaining a quality of life that corresponds to the member’s vision for the future and
        priorities.

    9.4 Inclusion of the member in both development and implementation of supports in a
        manner which is respectful to the member, with positive supports and collaboration
        with both the member and team members.

 10. To provide group home service and support that are designed to protect the member and the
     community by:

    10.1 Providing environmental and programmatic safeguards and structures that protect the
         Community Protection and Treatment member as well as other residents, neighbors,
         and community members from those behaviors that endanger the Community
         Protection and Treatment member, other people or property, and/or interfere with the
         rights of others. The Qualified Vendor shall be responsible for assuring continuous
         supervision of Community Protection and Treatment member(s).

    10.2 Supporting the member to make positive choices to resolve or contain the behaviors
         that require intensive intervention and supervision, thus reducing the need for
         protective measures.

    10.3 Respecting the member with positive supports and collaboration with both the member
         and team members.




 RFQVA # DDD 710000                  7 – Habilitation, Group Home 3            Effective 01-17-2020
Case 9:20-bk-10554-DS        Doc 343-4 Filed 09/18/20 Entered 09/18/20 20:43:59                  Desc
                                Exhibit Exhibit 4 Page 5 of 9



 Service Objectives (All Group Homes)

 The Qualified Vendor shall ensure that the following objectives are met:

 1. In accordance with each member’s s planning document (e.g., ISP), assist in developing:

    1.1   Habilitation-related outcomes that are based on assessment data and input from the
          member and the member’s representative which will allow the consumer to achieve
          his/her long term vision for the future and priorities.

    1.2   A specific teaching strategy for each habilitative outcome within twenty (20) business
          days following the initiation of the service for a new or a continuing placement and
          whenever a new outcome is identified for the member. The specific teaching strategy
          for each outcome shall identify the schedule for implementation, frequency of services,
          data collection methods, and the steps to be followed to teach the new skill.

    1.3 Changes to specific outcome(s) and/or strategies, as agreed upon by the member’s
        planning team, based upon the presence or absence of measurable progress by the
        member.

 2. As identified in each member’s planning document, provide a broad array of support
    services such as:

    2.1   Assistance and training related to personal and physical needs and routine daily living
          skills;

    2.2   Implementing strategies to address behavioral concerns, developing behavior support
          programs, and coordinating with behavioral health programs to ensure proper review of
          medication treatment plans;

    2.3   Ensuring that the health needs of the member are being met, including providing follow
          up as requested by the member’s Primary Care Provider (“PCP”) or medical specialist;

    2.4   Implementing all therapeutic recommendations including speech, occupational, and
          physical therapy and assisting members in following special diets, exercise routines, or
          other therapeutic programs;

    2.5   Mobility training, alternative or adaptive communication training;

    2.6   General supervision; and

    2.7   Opportunities for training and/or practice in basic life skills such as shopping, banking,
          money management, access and use of community resources, and community survival
          skills.




 RFQVA # DDD 710000                  7 – Habilitation, Group Home 4               Effective 01-17-2020
Case 9:20-bk-10554-DS        Doc 343-4 Filed 09/18/20 Entered 09/18/20 20:43:59                  Desc
                                Exhibit Exhibit 4 Page 6 of 9



 3. Develop, maintain, or enhance independent functioning skills for each member in
    sensorimotor areas, cognition, personal grooming, hygiene, dressing, eating, toileting, self-
    medication and first aid, recognizing symptoms of illness, and preventing accidents and
    illnesses. In order to fulfill this mandate, basic hygiene, grooming, and first aid supplies
    shall be available.

 4. Assist each member in developing methods of starting and maintaining friendships of his/her
    choice, as well as appropriate assertiveness, social skills, and problem solving abilities for
    use in daily interactions.

 5. Provide opportunities for members to participate in community activities and facilitate
    utilization of community resources.

 6. Arrange and plan for transportation to support each member in all daily living activities (e.g.,
    day treatment and training, employment situations, medical appointments, visits with family
    and friends, and other community activities). Promote, as appropriate, the acquisition of
    skills necessary to access community transportation resources.

 7. Develop, at a minimum, a monthly on-site/community integrated schedule of daily activities
    and document member’s direct input into the schedule. Daily activities and schedules are
    based on member choice and preferences, developmental level, planning document goals,
    and enrichment of life experiences. Allow for reasonable choice in activity participation and
    offer alternative activities. This schedule shall be available to members, member
    representatives, or others upon request.

 8. Play an active role in ensuring that services are complimentary with other involved entities,
    including day treatment and training providers, health care providers, and schools, and are
    coordinated to meet the needs of the members served.

 Additional Service Objectives for Community Protection and Treatment Group Homes

 The Qualified Vendor shall ensure that the following additional objectives are met:

 9. Assist the member’s planning team in the development of the Emergency Contact Plan, Risk
    Assessment and the Discharge/Transition Checklist. Files reviewed during monthly
    administrative visits at each home shall document the availability of the Emergency Contact
    Plan and that all other requirements are met at each home.

 10. Provide on-site monthly administrative supervision and monitoring to each home.

 11. Provide security precautions for protection of neighbors and other community citizens to the
     extent possible.

 12. Provide a structured, specialized environment for members.




 RFQVA # DDD 710000                  7 – Habilitation, Group Home 5               Effective 01-17-2020
Case 9:20-bk-10554-DS        Doc 343-4 Filed 09/18/20 Entered 09/18/20 20:43:59                 Desc
                                Exhibit Exhibit 4 Page 7 of 9



 13. Provide collaboration and coordination with appropriate community resources, such as local
     government, parole/probation officers, and law enforcement agencies.

 Service Utilization Information (All Group Homes)

 1. Utilization and authorization of services for each site will be determined based on the
    collective needs of all of the members at that site and will be revised as needs change. The
    Qualified Vendor is expected to assist the Division in the process for determining the support
    level to be authorized for the members living in the home. This process should be a
    cooperative process that includes input from the Qualified Vendor.

 2. The amount of direct care staffing authorized for each residence is determined by assessing
    the collective needs of all members/residents. The authorized staffing for each residence is
    documented in the Staffing Matrix. If the needs of the members change, the Qualified
    Vendor is obligated to initiate the cooperative planning process with the Division’s District
    Program Manager/designee to revise the Staffing Matrix as appropriate.

 3. The District Program Manager or designee will approve the Daily Rates schedule for this
    service.

 4. Regularly scheduled absences shall be reflected in the Staffing Matrix.

 5. The Qualified Vendor shall notify the District Program Manager or designee of unscheduled
    absences of a member expected to last more than five (5) consecutive days. Such notice shall
    be given within forty-eight (48) hours after the member’s departure to determine whether the
    Staffing Matrix needs to be revised.

 6. The Qualified Vendor shall notify the member’s Support Coordinator of any and all
    hospitalizations within twenty-four (24) hours of admission, including admission to a
    behavioral health facility.

 Rate Basis (All Group Homes)

 1. Published. The published rate is based on one (1) hour of direct service.

 2. The Qualified Vendor shall submit a claim for payment for each member at the per diem rate
    that reflects the number of residents in the group home and the range of hours provided in a
    week. The per diem rate shall reflect the lesser of (1) the authorized direct service hours
    documented on the approved Staffing Matrix, or (2) the actual direct service hours delivered.
    The Qualified Vendor may calculate the claim based on a weekly or monthly average of
    weekly direct service hours at the end of the month for that month.

 3. Throughout the term of the contract, the appropriate billing codes, billing units, and
    associated billing rules are subject to change. All billing codes and billing units, and
    associated billing rules will be included in the Division’s Policies and Procedures Manual,
    Billing Manual, RateBook, and/or other provider resources made available by the Division.



 RFQVA # DDD 710000                 7 – Habilitation, Group Home 6               Effective 01-17-2020
Case 9:20-bk-10554-DS         Doc 343-4 Filed 09/18/20 Entered 09/18/20 20:43:59                 Desc
                                 Exhibit Exhibit 4 Page 8 of 9




 Direct Service Staff Qualifications (All Group Homes)

    Direct service staff must meet all of the staff qualifications, training, and responsibilities
    specified in Arizona Administrative Code (“A.A.C.”) Title 6, Chapter 6, Articles 8 and 15.

 Additional Direct Service Staff Qualifications for Community Protection and Treatment
 Group Homes

 Direct service staff must:

 4. Have access to either direct or consultative staff resources who have been trained and or
    possess skills in the following:

    4.1   Defining both challenging and desired behaviors in observable and measurable terms;

    4.2   Describing several strengths of members as well as needs and how these relate to
          challenging behaviors;

    4.3   Describing the values of the member and how they might contribute to the challenging
          behaviors;

    4.4   Identifying the member’s most effective learning style;

    4.5   Involving the member, his/her family, and other supportive people in the member’s life
          in identifying strengths/needs;

    4.6   Identifying the need for the member to have an assessment/reassessment to determine if
          behavioral health needs are being met;

    4.7   Training in the recognition and proper response to inappropriate sexual behavior;

    4.8   Ways to develop mutually respectful and trusting relationships while guarding against
          potentially manipulative behaviors of program participants; and

    4.9   Principles of positive behavior support and person-centered planning.

 5. The training curriculum shall be available upon request of Division staff. In addition, the
    Qualified Vendor shall maintain documentation and training records for all direct care staff
    that provide this service, and shall be available upon request by Division staff.

 6. The Qualified Vendor shall ensure that appropriate staff participates in Division-supported
    forums designed to assist all Community Protection and Treatment providers in the areas of
    person-centered planning reviews, ongoing staff training aimed at developing competencies
    in positive behavioral supports and other therapeutic modalities, clinical oversight, and other
    supportive ventures.



 RFQVA # DDD 710000                  7 – Habilitation, Group Home 7               Effective 01-17-2020
Case 9:20-bk-10554-DS        Doc 343-4 Filed 09/18/20 Entered 09/18/20 20:43:59                 Desc
                                Exhibit Exhibit 4 Page 9 of 9




 Recordkeeping and Reporting Requirements (All Group Homes)

 1. The Qualified Vendor shall maintain a copy of the member’s planning document, including
    the risk assessment, on file and make it available to the member/member’s representative/
    and/or Division upon request.

 2. The Qualified Vendor shall submit the teaching strategies that were developed for the
    member’s habilitative outcomes to the member’s Support Coordinator for planning team
    review no later than twenty (20) business days following the initiation of service for a new
    placement and whenever a new outcome has been identified for the member.

 3. The Qualified Vendor shall submit monthly progress reports to the Division and the
    member/member’s representative no later than the tenth (10th) business day following the
    close of the month unless the member/member’s representative has requested not to receive
    them . The Qualified Vendor shall refer to the Division’s Provider Manual for guidance on
    report due dates and minimum content of the reports.

 4. The Qualified Vendor shall maintain on file member attendance reports.

 5. The Qualified Vendor shall maintain daily records on file as proof of the number of hours
    worked by each direct service staff providing direct services to members, e.g., staff time
    sheets, equivalent documentation, or data system that complies with A.R.S. § 41-132 .

 6. The Qualified Vendor shall provide results of all health care appointments to the member’s
    representative monthly.

 7. The Qualified Vendor shall ensure that a log of personal belongings of the member served is
    maintained and continually updated, and available to the Division and the member/member’s
    representative upon request.

 8. The Qualified Vendor shall maintain a ledger and documentation (e.g., receipts) that
    accounts for the expenditures of all member funds used and submit a monthly accounting of
    expenditures to the member’s representative payee.

 9. The Qualified Vendor shall maintain data that demonstrates full compliance with all
    programmatic and contractual requirements of the Department and the Division.




 RFQVA # DDD 710000                 7 – Habilitation, Group Home 8               Effective 01-17-2020
